Title: To James Madison from the General Assembly of Georgia, 2 December 1816
From: Assembly of Georgia
To: Madison, James


        
          Milledgeville, Georgia, 2d December, 1816.
        
        The memorial and remonstrance of the Senate and House of Representatives of the State of Georgia, in General Assembly met.
        Your memorialists, beg leave to address His Excellency the President of the United States, and to lay before him their views on a subject highly interesting to the people of this State, and entitled to the serious attention of the national government. This subject, to which your memorialists respectfully solicit the attention of your Excellency, is the stipulation in the articles of agreement and cession entered into on the 24th of April, 1802, between the Commissioners of Georgia, and Commissioners of the United States, in which the United States have pledged themselves, to extinguish the Indian title, to all lands within the limits of Georgia.
        The Citizens of Georgia, satisfied with this stipulation of the compact, and reposing great confidence in the disposition of the General Government to fulfil every engagement of the United States, and particularly this, flattereed [sic] themselves with the hope, that the treaty of General Jackson, would have obtained a further cession of territory, and established a line

with a much greater respect for the interest of Georgia, than that treaty has evinced.
        No crisis ever presented such prospects of an advantageous extinguishment of Indian title as the period of the Treaty referred to. A severe chastisement had been inflicted on the Creeks—their power was broken—their arrogance subdued; and it only became necessary under these circumstances, to have demanded and obtained an accession to such terms, as the United States, looking to their compact with Georgia, might have thought proper to have dictated. These circumstances were not permitted however to have their appropriate weight of influence, and therefore the citizens of Georgia have found themselves mortified and disappointed in all the expectations they had formed of the results of the treaty. In adverting to the boundaries of the treaty, it will be readily perceived, that the two great objects which should always have been in view—an extension of settlement and security of frontier, have been greatly, if not totally neglected.
        Your Memorialists, referring to the most approved maps of the Creek nation, think these facts clearly established—That the course from the Chatahoochie, running due East, “to a point which shall intersect the line now dividing the lands claimed by the Creek nation from those claimed by the state of Georgia,” will throw the rivers Ocmulgee and Altamaha on the left, and will strike the Georgia line a short distance, or not far below the Fort formerly called “Fort-James,” and consequently leave the Indian title unextinguised [sic] to the narrow but important slip of land for the whole distance along and between the line and the river Ocmulgee.
        Now it appears to your Memorialists, and after proper consideration your Excellency must be convinced, that Georgia has derived little or no advantage from the establishment of this line; for leaving out of view the sterile and unprofitable territory acquired, it can scarcely be expected, that our citizens, or emigrants from any section of the United States would occupy a territory, having on one side the Spanish line, and the Indians between them and the settlements in Georgia. Such would be their situation according to the line established in the treaty of General Jackson.
        Your Memorialists beg leave further to represent as a just ground of complaint, that according to the treaty concluded by General Jackson, all the Territory left for the use of the Creek nation of Indians, lies either within the limits of Georgia, or stretches along its western boundary. The consequence of this state of things must be obvious.
        The government of the United States will now find it extremely difficult to obtain a further extinguishment of Indian title, in the very quarter where by positive compact they were most bound to obtain it, and have by their own act rendered a compliance with their solemn engagement to Georgia, distant and precarious.
        Your Memorialits [sic] believing that in this Treaty the interests of

Georgia have been abandoned, or at least overlooked, and that she can now or at any other period rightfully claim of the United States a more satisfactory compliance with the stipulation of their compact, DO, for and in behalf of the citizens of Georgia, protest and remonstrate against said treaty, so far as it relates to extinguishment of Indian title within the limits of said state; and DO further, for and in behalf of the citizens of said state request, that measuures [sic] may be taken as speedily as circumstances will permit, to procure an additional cession of territory, and extingushment [sic] of Indian title, conformably to the stipulation contained in the said articles of agreement and cession; entered into between the commissioners of Georgia and of the United States.
      